Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 1 of 7 PageID: 293




                    EXHIBIT 1
Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 2 of 7 PageID: 294




                     NOTICE OF COLLECTIVE ACTION SETTLEMENT
                            FOR [FIRST NAME, LAST NAME]

                                 Kelly, et al. v. DSV Air & Sea, Inc.
               Case No.: 2:20-cv-01204-CCC-ESK (U.S. District Court of New Jersey)

                             YOU ARE NOT BEING SUED.
                 PLEASE READ THIS TIME-SENSITIVE NOTICE CAREFULLY.

 If you were (1) employed by DSV Air & Sea, Inc. as an Ocean Import Agent, Ocean Export
 Agent, Air Import Agent, Air Export Agent, Freight Forwarder, and Customer Service
 Agent during the period of June 1, 2017 through May 17, 2020; or (2) you have previously
 filed a consent to join the above-referenced litigation, you may be entitled to receive money
 from the collective action settlement described below (“Collective Class Member” or
 “Collective Class Members”).

 The Parties have reached a settlement in a collective action lawsuit asserted against DSV Air & Sea,
 Inc. (“DSV”), styled Kelly, et al. v. DSV Air & Sea, Inc., Case No. 2:20-cv-01204-CCC-ESK, pending
 in the United States District Court for the District of New Jersey (“Kelly Action”). You are receiving
 this Notice because DSV’s records reflect that you are eligible to participate in the Settlement. Please
 read this Notice carefully. It contains important information about your rights concerning the
 Settlement described below.

 As described more fully below, to participate in the Settlement, you must send a properly completed
 and executed Consent, Claim Form, and Release (“Claim Form”) to ____________________
 (“Claims Administrator”) that should be post-marked by ____________, 2021, but no later than
 ___________, 2021. If you fail to submit a timely Claim Form, you will receive no money from
 the Settlement, but you will not release any claims you may have against DSV.

 This Notice explains the Kelly Action, the terms of the Settlement, and rights and obligations. The
 Settlement is subject to Court approval, as explained herein.

 1. What is the Purpose of this Notice?
 The purpose of this Notice is to let you know that there is a collective action lawsuit pending in
 the U.S. District Court for the District of New Jersey, and that you may be entitled to a payment
 as part of the settlement of this action.

 On February 4, 2020, Plaintiffs Rachel Kelly and Toni Boardman filed a lawsuit against DSV in the
 U.S. District Court for the District of New Jersey, Case No. 2:20-cv-01204-CCC-ESK, seeking unpaid
 wages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., as a collective action.
 Rachel Kelly and Toni Boardman are known as “Named Plaintiffs.” Together, the Named Plaintiffs
 and Defendant are known as “the Parties.”

 This lawsuit alleges that during the time period alleged, DSV failed to pay Plaintiffs and other
 similarly situated persons overtime pay for all time worked in excess of 40 hours per week in
 violation of the FLSA.

 On September 25, 2020, after good-faith, arms-length negotiations presided over by an
 experienced and well-respected mediator, the Parties reached an agreement to settle this lawsuit
 which has been memorialized in a Settlement and Release Agreement (“Settlement” or “Settlement
 Agreement”).
Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 3 of 7 PageID: 295
 [LAST NAME, FIRST NAME]


 The Settlement represents a compromise and settlement of highly disputed claims. Nothing in the
 Settlement is intended to or will be construed as an admission by DSV that Plaintiffs’ claims in this
 lawsuit have merit or that it has any liability to Plaintiffs or Collective Class Members on those claims.

 Plaintiffs, DSV, and their respective counsel have concluded that the Settlement is advantageous
 considering the risks and uncertainties to each side of continued litigation. The Parties and their
 counsel have determined that the Settlement is fair and reasonable. The Court preliminarily approved
 the Settlement as fair and reasonable, but will evaluate the Settlement for final approval as described
 in Paragraph 11.

 2. Why Did I Receive this Notice?

 You received this notice because DSV’s records identify you as a potential Collective Class
 Member. You may submit the enclosed Claim Form to get your share of the Settlement. The
 Court has certified, for settlement purposes only, the following class:

 SETTLEMENT CLASS: The Settlement Collective Class consists of all individuals who timely
 return a valid Claim Form and who worked for any of the Defendants (1) as Ocean Import Agents,
 Ocean Export Agents, Air Import Agents, Air Export Agents, Freight Forwarders, and Customer
 Service Agents employed by Defendant during the period of June 1, 2017 through May 17, 2020;
 (2) previously filed a consent to opt-in to this lawsuit; or (3) are otherwise identified as a Class
 Member as defined by the Settlement Agreement.

 3. What are My Options?
 You have two options with regards to this Settlement. You can:

         1) Participate in the Settlement by filing a timely and otherwise valid Claim Form; or
         2) Do nothing in which case you will not participate in the Settlement and preserve all
            rights.

 You must complete a valid Claim Form to participate in the Settlement and receive your
 share of the Settlement.

 Details about how each option would affect your rights are explained below.

 4. What are the Terms of the Proposed Settlement?
          A.     Gross Settlement Amount

 The Court has approved DSV to establish a settlement fund in the amount of Two Million Dollars
 and No Cents ($2,000,000.00) for the Settlement Collective Class (“Maximum Settlement
 Amount”). The Settlement fund will cover all alleged overtime compensation as well as
 liquidated/statutory damages, attorneys’ fees, service awards, and costs. The Net Settlement
 Fund, which will be eligible for distribution among the Settlement Collective Class, will be
 calculated after Court-approved deductions are made from the Maximum Settlement Amount for
 fair and reasonable attorneys’ fees and costs, costs of the settlement administration, and service
 awards to Plaintiffs Kelly and Boardman.

          B.     Attorneys’ Fees & Costs

 Plaintiffs’ Counsel will seek approval from the court for payment of their attorneys’ fees from the
 Maximum Settlement Amount in an amount of $500,000, plus litigation costs from a separate


                                                     2
Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 4 of 7 PageID: 296
 [LAST NAME, FIRST NAME]


 allocation of no more than $15,000.00 to cover Plaintiffs’ Counsel costs. Attorneys’ fees and
 costs will be deducted from the Maximum Settlement Amount.

          C.     Claims Administration Costs & Expenses

 The costs of administering the Settlement will be deducted from the Settlement and are subject to
 Court approval. The claims administration expenses shall not exceed $20,000.

         D.     Named Plaintiff Service Awards

 Plaintiffs will seek approval from the Court of a Named Plaintiff service payment to Kelly and
 Boardman in the amount of $5,000.00 each for their work as Named Plaintiffs; specifically, for
 initiating this lawsuit, their work performed in furtherance of the lawsuit, and representing
 Collective Class Members. This Service Award, as described in the Settlement and Release
 Agreement, will be deducted from the Maximum Settlement Amount.

 5. How Much Will I Receive from the Settlement and What is the Method For Calculating
 Settlement Payments?
 DSV will make Settlement payments from the Net Settlement Amount to each Collective Class
 Member who returns the enclosed Claim Form signed, dated, and postmarked within specified
 timeframes. If a Collective Class Member returns her or his Claim Form by ______________, 2021,
 she or he shall receive their allocated share of the Net Settlement Fund. The allocation shall be based
 on each Collective Class Member’s number of eligible pay periods worked during the Class Period
 (June 1, 2017 through May 17, 2020), each Collective Class Member’s pay rate, and a uniform
 assumption for overtime hours. Each Collective Class Member who submits her or his Claim Form by
 ______________, 2021 shall be entitled to their pro-rata share of the Net Settlement Fund or a
 minimum payment of $25.00. These Settlement payments shall be referred to herein as “Round 1
 Payments.”

 Based on the formula described above your pre-taxed Round 1 Settlement Payment is:

                                 [$ENTER AMOUNT]

 Collective Class Members who do not submit their Claim Form by ____________, 2021, but who do
 submit a Claim Form within fifty-five (55) days after Round 1 checks are mailed will be entitled to
 receive their pro-rata share of the Net Settlement Fund or a minimum payment of $25.00. These
 Settlement payments shall be referred to herein as “Late Claims.”

 Collective Class Members who timely filed their Claim Form by ______________, 2021 and received
 a “Round 1 Payment” may be entitled to a supplemental payment representing their pro rata allocation
 of the difference between: (1) the Net Settlement Fund, and (2) the Round 1 Payments plus the amounts
 attributable to Late Claims. The supplemental payment shall be referred to herein as the “Round 2
 Payments.” In other words, if a Collective Class Member returns a timely Claim Form, they may be
 entitled to two payments. The amount of each person’s Round 2 Payment is unknown at this time.

 Settlement payments to Collective Class Members for tax purposes will be treated as follows:
 50% of the payment to each Collective Class Member shall constitute wages from which the
 employer’s and employee’s payroll taxes shall be withheld and reported on an IRS Form W-2. The
 remaining 50% of the Settlement payment to each Collective Class Member shall constitute liquidated
 damages reported on IRS 1099 Forms. This tax treatment applies to both Round 1 and Round 2 checks.



                                                    3
Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 5 of 7 PageID: 297
 [LAST NAME, FIRST NAME]


 6. When Will the Round 1 and Round 2 Payments be Made?

 The Round 1 Payments will be mailed by the Claims Administrator 45 days after the Court’s final
 approval of the Settlement.

 Payments for Late Claims and the Round 2 payments will be mailed by the Claims Administrator
 within 60 days from the mailing of the Round 1 Payments.

 7. Who Represents the Parties?
 For Plaintiffs and Collective Class           For Defendant DSV (“Defense Counsel”):
 Members
 (“Plaintiffs’ Counsel”):

 Reena I. Desai                                Kathleen McLeod Caminiti
 NICHOLS KASTER, PLLP                          FISHER & PHILLIPS LLP
 4700 IDS Center                               430 Mountain Avenue, Suite 303
 80 South Eighth Street                        Murray Hill, NJ 07974
 Minneapolis, MN 55402                         Telephone: (908) 516-1050
 Telephone: (612) 256-3200                     Facsimile: (908) 516-1051
 Facsimile: (612) 338-4878                     Email: kcaminiti@fisherphillips.com
 Email: rdesai@nka.com

 Benjamin L. Davis
 THE LAW OFFICES
 OF PETER T. NICHOLL
 36 South Charles Street, Suite 1700
 Baltimore, MD 21201
 Phone: (410) 244-7005
 Facsimile: (410) 244-8454
 Email: bdavis@nicholllaw.com

 Patricia A. Barasch
 SCHALL & BARASCH, LLC
 Moorestown Office Center
 110 Marter Avenue, Suite 105
 Moorestown, NJ 08057
 Phone: (856) 914-9200
 Facsimile: (856) 914-9420
 Email: pbarasch@schallandbarasch.com


 8. How Can I Participate in the Settlement?
 If you are an eligible Collective Class Member and return the enclosed Claim Form by
 ______________, you will receive a Round 1 Payment, as set forth above. If you do not return
 the Claim Form by ______________, you may be entitled to participate by filing a Late Claim
 (described above). A copy of the Claim Form is enclosed with this Notice.

 If you return the enclosed Claim Form and/or a Late Claim, you will receive a Round 2 Payment.



                                                4
Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 6 of 7 PageID: 298
 [LAST NAME, FIRST NAME]


 You should be aware that Fair Labor Standards Act claims are limited to a two- or three-year
 statute of limitations, and delay in joining this case, or proceeding separately, may result in some
 or all of your claims expiring as a matter of law. If you pursue your claims elsewhere, you may be
 awarded a lesser amount than your award in this settlement, a greater amount than your award, or
 $0.00.


 9. No Retaliation
 Whether you are a current or former employee of DSV, your decision as to whether or not to submit a
 Claim Form, or to reject the Settlement, will in no way affect your employment with DSV. DSV is
 prohibited by law from taking any action against persons who join the Kelly Action or participate in
 the Settlement because of their decision to join or not join.

 10. What Claims Will I Release if I Participate in the Settlement?

 By signing the Claim Form and/or negotiating the settlement payment check, each Participating
 Collective Class Member and each of his or her respective past, present, and future attorneys,
 agents, successors, heirs, assigns, guardians, executors, administrators, and representatives releases
 and fully discharges Defendant and the Released Entities from all claims made against Defendant
 and its affiliates and related companies in the Complaint in the Litigation, and all claims arising
 out of or relating to the claims asserted in the Litigation, whether known or unknown, accrued
 through May 17, 2020, including but not limited to any and all minimum wage and overtime under
 the FLSA; any and all corresponding claims arising out of any state or local wage laws; any and
 all corresponding wage and hour minimum wage or overtime laws; and any corresponding
 contractual, common law or equitable claims against Defendant, its affiliates and related
 companies, and any right to arbitrate said claims, accrued through May 17, 2020. If the Settlement
 does not become final for any reason, the Kelly Action will continue.

 11. When Will the Court Decide Whether to Approve the Settlement?
 On or before May 21, 2021, Plaintiffs will file a motion with the court asking for it to grant final
 approval of the Settlement. The Court will determine whether to approve this Settlement. In order
 to do so, the Court will conduct a Final Approval Hearing. The hearing will be held on June 10,
 2021 at 10:30 a.m. EST before the Honorable Judge Claire C. Cecchi, U.S. District Court Judge,
 at the United States Courthouse located at 50 Walnut Street, Newark, New Jersey, or may
 alternatively be held by telephone or videoconference due to COVID-19 safety precautions.
 Although you may attend this hearing, you do not need to attend this hearing in order to participate
 in the Settlement.

 Any hearing regarding the Settlement may be adjourned by the Court without further written notice
 to Collective Class Members. Unless the Court orders otherwise, any Collective Class Member
 who does not object to the settlement will be deemed to have waived any objection and shall be
 forever foreclosed from making any objection to the proposed Settlement.

 The Court may approve the Settlement and/or any other related matter at or after the Final
 Approval Hearing without further notice to Collective Class Members.

 If the Settlement does not become final for any reason, the Kelly Action will continue, and no
 settlement payments will be made.


                                                   5
Case 2:20-cv-01204-CCC-ESK Document 44-1 Filed 03/04/21 Page 7 of 7 PageID: 299
 [LAST NAME, FIRST NAME]




 12. Additional Important Information
 It is your responsibility to ensure that the Claims Administrator has received your timely Claim
 Form. You may contact the Claims Administrator at __________________ to confirm it has been
 timely received. It also is your responsibility to keep a current address on file with the Claims
 Administrator to ensure that you receive your Settlement Payment should the Court order final
 approval of the Settlement. You may also update your address online at www.______________.

 13. What If I Have Any Questions?

 This Notice only summarizes the Kelly Action, the settlement, and their related matters. For more
 information about the settlement or if you have any questions regarding the settlement, you may
 contact Plaintiffs’ Counsel as identified in Paragraph 7 or the Claims Administrator, identified
 above.

          DO NOT CONTACT THE COURT ABOUT THIS MATTER.


 Dated:




                                                6
